Citation Nr: 9921441	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's legal 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served with the United States Armed Forces in the Far 
East from September 1941 to June 1946.  He was a prisoner of war 
(POW) from April 10, 1942 to August 5, 1942.  The veteran died in 
January 1994.  The appellant purports to be the veteran's 
surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal of an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant's claim was denied on the basis that 
the appellant was not legally married to the veteran, and thus 
was not entitled to recognition as the surviving spouse for 
purposes of VA benefits.

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  

The Court has held that where an appellant has never attained the 
status of a "claimant," he [or she] has failed to submit any 
claim, well-grounded or otherwise; and, thus, there is no finally 
denied claim which can be reopened.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  In accordance with the foregoing law, the 
Board will address the issue of whether the appellant has 
demonstrated her status as a claimant, by coming forward with 
preponderating evidence of a valid marriage to the veteran.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  It is also 
noted that in an August 1997 Administrative Decision and in the 
May 1998 Statement of the Case, the appellant was provided with 
the pertinent law and regulations, as well as the reasons and 
bases, which governed her disallowance.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  Accordingly, the Board construes 
the issue as that listed on the cover page of this decision.

The appellant requested a hearing before a member of the Board in 
June 1998.  The appellant failed to report for the June 1999 
hearing.  Thus, the record was certified to the Board for 
disposition.  


FINDINGS OF FACT

1. According to the certificate of death, the veteran died on 
January [redacted], 1994 of cardiorespiratory arrest.

2. The veteran was married to [redacted] in January 1943 and 
that marriage was dissolved by the death of [redacted] in 
June 1954.

3. The appellant entered a marriage contract with [redacted]
in July 1952 without benefit of a marriage license.  They 
separated that same year.

4. In January 1955, the appellant cohabited with the deceased 
veteran whom she married in May 1977.  

5. In February 1987, [redacted], the appellant's first 
husband, married [redacted].  

6. The appellant filed for Dependency and Indemnity Compensation 
in 1994.  

7. In July 1996, the appellant was awarded death compensation as 
the surviving spouse of the veteran. 

8. In September 1996, the RO informed the appellant of the 
proposed termination of Dependency and Indemnity Compensation 
based on her marital status.  

9. Subsequently, the appellant provided VA with a court decree 
declaring that the marriage between the appellant and her 
first husband, [redacted], was null and void ab initio.  

10. Credible evidence establishes that the marriage between the 
appellant and the veteran was not valid as her first marriage 
was not invalidated by decree until 1997, three years after 
the veteran's death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the veteran for purposes of VA death benefits have not 
been met.  38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With the termination of VA death benefits in 1997, the appellant 
is not a benefits-eligible claimant.  As such, she is in the same 
posture described in Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991), where the purported widow of a veteran had the burden of 
establishing her status as claimant by a preponderance of the 
evidence.  Only when that burden is met does the non-adversarial 
claims process become operable.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994) (holding that no "duty to assist" attaches until 
the appellant attains the status of claimant under 38 U.S.C. § 
101(2)); see also Rogers v. Derwinski, 2 Vet. App. 419, 422 
(1992) ("[W]hen dealing with a question of status, this Court 
has held . . . that the person seeking to establish that status 
must prove it by a preponderance of the evidence.  Therefore, the 
benefit of the doubt doctrine is not applicable here").

In the instant case, the appellant is seeking recognition by the 
VA as the surviving spouse of the veteran for the purpose of 
receiving VA benefits.  

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Villeza v. Brown, 9 Vet. App. 353, 357 (1996); 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991)).  The term "spouse" means a 
person of the opposite sex who is a wife or husband.  The term 
"wife" means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. §§ 3.1(j), 3.50.

To be entitled to VA death benefits as a "surviving spouse" of a 
veteran, a claimant must have been the veteran's spouse at the 
time of the veteran's death and must have lived continuously with 
the veteran from the date of their marriage to the date of the 
veteran's death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the fault of 
the spouse.  38 U.S.C.A. § 101(3).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law of 
the place where the parties resided when the rights to benefits 
accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j).

Under 38 C.F.R. § 3.205(a), the existence of a marriage may be 
established by a copy of the public record of marriage, certified 
or attested, or by an abstract of the public record, containing 
sufficient data to identify the parties, the date and place of 
marriage, and the number of prior marriages by either party if 
shown on the official record, issued by the officer having 
custody of the record or one authorized to act for such officer 
bearing the seal of such officer, or otherwise properly 
identified, or a certified copy of the church record of marriage.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the law 
of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided when 
the rights to benefits accrued."  See Badua v. Brown, 5 Vet. App. 
472, 474 (1993).  Here, the appellant maintains that she and the 
veteran were married in the Philippines, and while the Court has 
recognized that, generally, "foreign law must be proved," Brillo 
v. Brown, 7 Vet. App. 102, 105 (1995), (citing Cuba R.R. Co. v. 
Crosby, 222 U.S. 473 (1912), the Court has taken judicial notice 
of the relevant portion of the Philippine Civil Code because it 
has been cited by the Court in the past.  See Brillo and Badua, 
both supra; see also Dedicatoria v. Brown, 8 Vet. App. 441, 443 
(1995).

Article 83 of the Civil Code of the Philippines provides that any 
marriage contracted by a person during the lifetime of the first 
spouse of such person with any other person shall be illegal and 
void from its performance unless "the first spouse had been 
absent for seven consecutive years at the time of the second 
marriage without the spouse present having news of the absentee 
being alive, or if the absentee, though he has been absent for 
less than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee is 
presumed dead.  The marriage so contracted shall be valid in any 
of the three cases until declared null and void by a competent 
court."  Badua v. Brown, 5 Vet. App. 472 (1993).

Article 40 of the New Family Code of the Philippines reflects 
that the absolute nullity of a previous marriage may be invoked 
for purposes of remarriage on the basis solely of a final 
judgment declaring such previous marriage void.

Benefits may be granted where a claimant, without knowledge of 
any legal impediment, entered into a marriage with the veteran 
which, but for the impediment, would have been valid, and she 
thereafter cohabited with him for one year or more immediately 
before his death or for any period of time if a child was born of 
the purported marriage or was born to them before such marriage.  
Such marriages are "deemed valid" for the purposes of VA 
regulations.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52(b).  The claimant's signed statement 
that he or she had no knowledge of an impediment to the marriage 
will be accepted, in absence of information to the contrary.  38 
C.F.R. § 3.205.

In brief, the veteran died in January 1994 of cardiorespiratory 
arrest.  The appellant reported in her application for DIC 
benefits that she and the veteran had been married previously.  
The status of those marriages was not established prior to the 
July 1996 award of DIC payments to the appellant as the veteran's 
surviving spouse effective from June 1995.  The evidence provided 
by the appellant aggregated with field examinations conducted in 
March and July 1997 to ascertain the appellant's marital status 
at the time of the veteran's death reflect that she married 
Alfredo Josafat pursuant to a marriage contract in July 1952 
without benefit of a marriage license.  According to the 
appellant, one child was born of that union.  The couple 
separated three months after the marriage following a quarrel.  
The appellant met the deceased veteran in 1955.  According to the 
appellant, she made the veteran aware of the fact that she was 
legally separated from her first husband when they first met.  
They cohabited as husband and wife for 22 years.  At the time of 
her 1977 marriage to the veteran, she was aware that her first 
husband was still alive.  The appellant asserted that the veteran 
was agreeable to formalize their marriage since the marriage 
contract was needed by their eldest son to join the Philippine 
Commonwealth Army.  Their alleged marriage was solemnized by the 
municipal mayor in May 1977.  Ten children were born of that 
relationship between 1955 and 1994.  The appellant reported under 
oath that she was "really hesitant to marry the veteran because 
of [her] existing marriage to [redacted]."  She also 
acknowledged that her first husband was still alive at the time 
of her marriage and that he married another in 1987.  During the 
March 1997 field examination, the appellant asserted that she 
knew that common law relationships were not authorized in the 
Philippines.  In light of these facts, the provisions of 38 
C.F.R. § 3.205(a)(c) are not applicable and the appellant has to 
prove her status by the preponderance of the evidence.  

Pursuant to 38 C.F.R. § 3.205(a), the RO sought other records 
made contemporaneous to the time of the alleged marriage.  
Evidence that would have been available prior to the appellant's 
July 1996 DIC award reveal that the veteran had been married 
previously and that the marriage ended with the death of the 
veteran's spouse, [redacted], in 1954.  The RO requested 
that the appellant submit proof that her marriage to the [redacted] 
[redacted] was dissolved prior to her marriage to the veteran.  The 
appellant submitted a February 1997 court decision which declared 
the appellant's marriage to [redacted] was null and void ab 
initio.  

The appellant testified in October 1997 that she was long 
separated from her first husband, that her previous husband 
remarried, and that she begot the veteran ten children.  Her 
witness testified that he was a friend of the appellant's first 
husband, [redacted], who abandoned the appellant and has 
since remarried. 

In view of Article 83 of the Civil Code of the Philippines, in 
1977, the appellant's contracted marriage with the veteran was 
illegal and void from its performance during the lifetime of the 
first spouse if the first spouse is not dead or presumed dead.  
The appellant, herself, admitted that her first spouse was alive 
at the time of her second marriage and that she as hesitant to 
remarry because of that fact.  Therefore, she was aware of a 
legal impediment to a subsequent marriage.  38 C.F.R. § 3.52.  As 
such, she can no longer be the recognized surviving spouse of the 
veteran for VA purposes, because she had a prior subsisting 
marriage to [redacted] whom she married in 1952, as 
supported by a February 1997 certification from the Register of 
Marriages; and hence, no valid marriage existed between the 
veteran and the appellant.  

Similarly, a remarriage may be held valid on the basis of a final 
judgment declaring a previous marriage void pursuant to Article 
40 of the New Family Code of the Philippines.  The Board observes 
that the law does not purport that subsequent contracts of 
marriage extinguish a prior marriage or validate an existing one.  
It is reasonable to conclude that the 1997 court decree does not 
have a retroactive effect of validating her contract of marriage 
to the veteran. 

The Board stresses that the burden of proof is on the appellant 
to prove her status, and that the evidence submitted by the 
appellant since 1996, lacks probative value as it does not 
establish that a valid marriage existed between the appellant and 
the veteran at the time of his death.  

In view of the foregoing, the Board concludes that the appellant 
has failed to submit evidence which establishes by the 
preponderance of the evidence that she is entitled to recognition 
as the surviving spouse of the veteran, and as such, she fails to 
meet the status of a claimant.  The credible and persuasive 
evidence of record demonstrates that the appellant cohabited with 
the veteran, without benefit of a legal marriage, prior to his 
death.  Although the appellant sought and did receive a court 
decree, in 1997, declaring her first marriage null and void, this 
was not done during the veteran's lifetime so as to validate her 
marriage to the veteran.  As the appellant has failed to put 
forward sufficient evidence to show that she is the surviving 
spouse of the deceased veteran, she has no standing as a proper 
claimant.  Therefore, the appellant's claim must be denied.  
38 U.S.C.A. §§ 101(3), 5107, 7104(c) (West 1991); Aguilar, supra.



ORDER

Entitlement to recognition as the surviving spouse of the veteran 
for purposes of VA benefits is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

